                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

    JAMES BAGGOTT,                                     )
                                                       )
    on behalf of himself and all other similarly       )
    situated,                                          )
                                                       )
    Plaintiff,                                         )
                                                       )                 No. 5:19-cv-504
                     v.                                )
                                                       )
    ABC PHONES OF NORTH CAROLINA,                      )
    INC.,                                              )
                                                       )
    Defendant.                                         )

        DEFENDANT ABC PHONES OF NORTH CAROLINA, INC.’S ANSWER AND
             AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

           Defendant ABC Phones of North Carolina, Inc., d/b/a Victra (“ABC,” “Victra,” or

“Defendant”) respectfully submits this Answer, including its affirmative defenses, in response to

the original complaint (“Complaint”) of James Baggott, on behalf of himself and the purported

putative collective and class members he seeks to represent (“Plaintiff”).

                                                ANSWER

            1.       Defendant admits that Plaintiff purports to bring this action as a putative

    collective action under the Fair Labor Standards Act (“FLSA”) and as a class action under

    Wisconsin law. Defendant denies the remaining allegations in paragraph 1.

                                     JURISDICTION AND VENUE

            2.       Defendant admits that the Complaint purports to allege a federal question.1

    Defendant denies the remaining allegations in paragraph 2.


1
  ABC reserves the right to dispute jurisdiction in the event the federal claims are resolved through the
nationwide settlement currently pending before the court in O’Bryant v. ABC Phones of North Carolina,
Inc., No. 2:19-cv-02378 (W.D. Tenn.).



                 Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 1 of 16
       3.       Defendant admits that the Complaint purports to allege a Wisconsin state law

claim. Defendant denies the remaining allegations in paragraph 3.

       4.       Defendant admits that Defendant resides in this District, so the Court has

personal jurisdiction over Defendant. Defendant denies the remaining allegations in

paragraph 4.

       5.       Defendant admits that Defendant resides in this district. Defendant denies the

remaining allegations in paragraph 5.

                                        THE PARTIES

       6.       Defendant admits that Plaintiff is an “adult,” meaning he is age 18 or over, and

that Plaintiff was once employed by ABC as a store manager in Wisconsin. Defendant

further admits that a document purporting to be a copy of Plaintiff’s “FLSA consent” as

alleged in paragraph 6 was filed with the Complaint. Defendant lacks knowledge or

information sufficient to admit or deny Plaintiff’s current state of residence.

       7.       Defendant admits that Defendant is an authorized retailer of Verizon doing

business as Victra, operates over 1,000 stores across 46 states including North Carolina and

Wisconsin, and maintains its corporate headquarters in Raleigh, North Carolina. Defendant

further admits that it sells telecommunication services and equipment to its customers.

       8.       Defendant admits that, since November 8, 2016, Defendant has operated

approximately 50 stores in Wisconsin, and Defendant has employed between approximately

120 and 180 people in Wisconsin. Defendant further admits that Defendant is engaged in

interstate commerce and has had annual gross volume of business in excess of $500,000.

                                             FACTS

       9.       Defendant admits that, during Plaintiff’s employment, Plaintiff received


                                                2

            Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 2 of 16
compensation for his work. Such compensation was based in part on hourly compensation,

based in part on individual commissions, and based in part on store bonuses. Defendant

denies the remaining allegations in paragraph 9.

       10.      Defendant admits that the compensation system for store managers is different

from the compensation system for sales representatives. Indeed, the compensation system for

store managers can differ depending on the particular individual, and the compensation

system for sales representatives can differ depending on the particular individual. Defendant

denies the remaining allegations in paragraph 10.

       11.      Defendant admits that, depending on the month or year, Plaintiff may have

received more compensation from commissions than from hourly wages and bonuses.

Defendant denies the remaining allegations in paragraph 11.

       12.      Defendant admits that Plaintiff made sales to customers at Victra stores and

that Victra stores are ABC’s “places of business.” Defendant lacks knowledge or information

sufficient to otherwise admit or deny whether Plaintiff made any sales at locations away from

Victra stores. Defendant denies the remaining allegations in paragraph 12.

       13.      Defendant admits that ABC store managers, such as Plaintiff, were paid from

time to time for more than 40 hours per week depending if the individual store manager

worked for more than 40 hours per week, and ABC sales representatives were paid from time

to time for more than 40 hours per week depending if the individual sales representative

worked for more than 40 hours per week. Defendant denies the remaining allegations in

paragraph 13.

       14.      Defendant denies all allegations in paragraph 14.

       15.      Defendant denies all allegations in paragraph 15.


                                               3

         Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 3 of 16
       16.      Defendant admits that, from time to time, depending on the facts and

circumstances particular to the individual store manager, store managers may be required to

participate in conference calls with upper management, and such discussions may include

topics such as sales strategies and upcoming promotions. Defendant denies the remaining

allegations in paragraph 16.

       17.      Defendant denies all allegations in paragraph 17.

       18.      Defendant denies all allegations in paragraph 18.

       19.      Defendant admits that each store manager regularly managed more than two

people per Victra store in Wisconsin. Defendant denies the remaining allegations in

paragraph 19.

       20.      Defendant admits that Plaintiff regularly failed to clock in and out as required

by ABC policies. Defendant denies the remaining allegations in paragraph 20.

       21.      Defendant denies all allegations in paragraph 21.

       22.      Defendant admits that sales representatives and store managers take breaks, as

logged in ABC’s system, which are sometimes more and sometimes less than 30 minutes.

Defendant lacks knowledge or information sufficient to otherwise admit or deny whether an

employee has enough time to “comfortably” eat a meal. Defendant denies the remaining

allegations in paragraph 22.

       23.      Defendant admits that records reflecting employees’ time, including the

duration of logged breaks, were transmitted to Defendant, such that paychecks could be

issued to employees. Defendant denies the remaining allegations in paragraph 23.

       24.      Defendant denies all allegations in paragraph 24.

       25.      Defendant denies all allegations in paragraph 25.


                                                4

         Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 4 of 16
                         COLLECTIVE ACTION ALLEGATIONS

       26.      Defendant admits that Plaintiff purports to bring his first claim for relief

pursuant to the FLSA on behalf of himself and putative collective members. Defendant

denies the remaining allegations in paragraph 26.

       27.      Defendant admits that Plaintiff purports to bring his first claim for relief

pursuant to the FLSA on behalf of himself and putative collective members. Defendant

denies the remaining allegations in paragraph 27.

       28.      Defendant admits that Plaintiff purports to bring this action on behalf of

himself and putative collective members. Defendant denies the remaining allegations in

paragraph 28.

       29.      Defendant admits that Plaintiff purports to bring this action on behalf of

himself and putative collective members. Defendant denies the remaining allegations in

paragraph 29.

                                    CLASS ALLEGATIONS

       30.      Defendant admits that Plaintiff purports to bring this action on behalf of

himself and putative class members. Defendant denies the remaining allegations in paragraph

30.

       31.      Defendant admits that, since November 8, 2017, Defendant has operated

approximately 50 stores in Wisconsin. Defendant further admits that, since November 8,

2017, ABC has employed approximately 100 store managers and approximately 390 total

store managers and sales representatives in Wisconsin. Defendant denies the remaining

allegations in paragraph 31.

       32.      Defendant denies all allegations in paragraph 32.


                                                 5

         Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 5 of 16
        33.       Defendant admits that Plaintiff purports to bring this action on behalf of

himself and putative class members. Defendant denies the remaining allegations in paragraph

33.

        34.       Defendant admits that Plaintiff purports to bring this action on behalf of

himself and putative class members. Defendant lacks sufficient knowledge or information as

to whether Plaintiff’s retained counsel is experienced in complex wage and hour litigation.

Defendant denies the remaining allegations in paragraph 34.

        35.       Defendant denies all allegations in paragraph 35.

         Count I.          Overtime Pay Claim Under the Fair Labor Standards Act

        36.       Defendant incorporates the responses alleged in paragraphs 1 through 35. To

the extent additional response is required, all allegations in paragraph 36 are denied.

        37.       Defendant admits that Plaintiff’s bonus was computed in a manner consistent

with ABC’s policies and the law, and Plaintiff had knowledge of the same. Defendant denies

the remaining allegations in paragraph 37.

        38.       Defendant denies all allegations in paragraph 38.

        39.       Defendant denies all allegations in paragraph 39.

        40.       Defendant denies all allegations in paragraph 40.

        41.       Defendant denies all allegations in paragraph 41.

        42.       Defendant denies all allegations in paragraph 42.

        43.       Defendant denies all allegations in paragraph 43.

        44.       Defendant denies all allegations in paragraph 44.

      Count II.       Claim for Straight Time and Overtime Pay Under Wisconsin Law

        45.       Defendant incorporates the responses alleged in paragraphs 1 through 44. To


                                                  6

          Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 6 of 16
the extent additional response is required, all allegations in paragraph 45 are denied.

       46.      Defendant denies all allegations in paragraph 46.

       47.      Defendant denies all allegations in paragraph 47.

       48.      Defendant denies all allegations in paragraph 48.

       49.      Defendant denies all allegations in paragraph 49.

       50.      Defendant denies all allegations in paragraph 50.

       51.      Defendant denies all allegations in paragraph 51.

                                       RELIEF SOUGHT

       1.       Defendant denies all allegations in paragraph 1. Defendant further denies that

Plaintiff or the putative collective action members would be entitled to any relief as a result

of any act or omission of Defendant.

       2.       Defendant denies all allegations in paragraph 2. Defendant further denies that

Plaintiff or the putative class action members would be entitled to any relief as a result of any

act or omission of Defendant.

       3.       Defendant denies all allegations in paragraph 3. Defendant further denies that

Plaintiff would be entitled to any relief as a result of any act or omission of Defendant.

 ANY ALLEGATION IN THE COMPLAINT NOT SPECIFICALLY ADMITTED IS

                                   EXPRESSLY DENIED.

                                 AFFIRMATIVE DEFENSES

                             FIRST AFFIRMATIVE DEFENSE

                             (Barred by Arbitration Agreement)

       1.       Plaintiff’s claims and/or those of the putative collective or class members are

barred, in whole or in part, pursuant to Plaintiff’s binding arbitration agreement with ABC,


                                                7

            Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 7 of 16
    which requires Plaintiff to bring any and all claims in individual arbitration, specifically

    including claims related to salary, wages, overtime pay, commissions, bonuses, and meal and

    rest breaks. In this regard, Defendant reserves any and all rights to compel arbitration of

    some or all of the claims of Plaintiff and/or those of the putative collective or class members.2

                                SECOND AFFIRMATIVE DEFENSE

                                      (Subject Matter Jurisdiction)

           2.       Plaintiff’s claims and/or those of the putative collective or class members are

    barred to the extent the Court lacks subject matter jurisdiction.

                                 THIRD AFFIRMATIVE DEFENSE

                                              (Res Judicata)

           3.       Plaintiff’s claims and/or those of the putative collective or class members are

    barred, in whole or in part, by the doctrines of res judicata, judicial estoppel, and/or collateral

    estoppel. Specifically, Plaintiff’s claims and/or those of the putative collective or class

    members are barred, in whole or in part, by the settlement pending in O’Bryant v. ABC

    Phones of North Carolina, Inc., No. 2:19-cv-02378 (W.D. Tenn.).

                                FOURTH AFFIRMATIVE DEFENSE

                                           (Release of Claims)

           4.       Plaintiff’s claims and/or those of the putative collective or class members are

    barred to the extent that they have executed releases of claims. Specifically, Plaintiff’s

    claims and/or those of the putative collective or class members are barred, in whole or in part,



2
  ABC does not waive and expressly reserves its rights to move to compel arbitration in accordance with
Plaintiff’s valid and enforceable arbitration agreement with ABC. See, e.g., Am. Heart Disease
Prevention Found., Inc. v. Hughey, 106 F.3d 389 (4th Cir. 1997) (“As an affirmative defense, the
existence of a binding arbitration agreement is properly pleaded in the answer.”).

                                                     8

                Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 8 of 16
by the settlement pending in O’Bryant v. ABC Phones of North Carolina, Inc., No. 2:19-cv-

02378 (W.D. Tenn.).

                             FIFTH AFFIRMATIVE DEFENSE

                                          (No Liability)

       5.       Plaintiff’s claims and/or those of the putative collective or class members are

barred, in whole or in part, because Defendant has complied with and performed fully any

and all obligations imposed upon it by law, contract, or equity, and any obligation owed to

Plaintiff and/or the putative collective or class members has been satisfied, released, or

otherwise discharged. Defendant did not commit any wrongful acts as to Plaintiff and/or the

putative collective or class members and, therefore, is not responsible for any damages.

                             SIXTH AFFIRMATIVE DEFENSE

                            (Inadequate Purported Representative)

       6.       Plaintiff is an inadequate purported representative of some or all of the

purported collective or class members.

                           SEVENTH AFFIRMATIVE DEFENSE

                          (Collective Action Requirements Not Met)

       7.       Plaintiff and/or the putative collective or class members cannot satisfy the

collective action requirements of Section 16(b) of the FLSA, 29 U.S.C. § 216(b), because,

among other things, the class is not similarly situated.

                            EIGHTH AFFIRMATIVE DEFENSE

                             (Class Action Requirements Not Met)

       8.       Plaintiff and/or the putative collective or class members cannot satisfy the

class action requirements of Federal Rule of Civil Procedure 23 because, among other things,


                                                9

            Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 9 of 16
individual questions predominate.

                            NINTH AFFIRMATIVE DEFENSE

                                 (Failure to Pay Not Willful)

        9.     Defendant has not willfully failed to pay Plaintiff and/or the putative collective

or class members any wages due them and thus Defendant cannot be held liable for willful

conduct.

                            TENTH AFFIRMATIVE DEFENSE

                                 (Set-Off/Offset/Recoupment)

        10.    Some or all of the purported claims in the Complaint are subject to set-off,

offset, and/or recoupment, including, but not limited to, sums previously paid by Defendant.

                         ELEVENTH AFFIRMATIVE DEFENSE

                                           (Payment)

        11.    Plaintiff’s claims and/or those of the putative collective or class members are

barred because Plaintiff and those he seeks to represent have been paid all wages due and

owed.

                          TWELFTH AFFIRMATIVE DEFENSE

                                     (Good Faith Dispute)

        12.    Plaintiff’s claims and/or those of the putative collective or class members are

barred, in whole or in part, because any failure to pay wages or provide compliant wage

statements, if any, was based on a good faith dispute regarding the applicable law or facts.

                        THIRTEENTH AFFIRMATIVE DEFENSE

                                    (De Minimis Exemption)

        13.    Plaintiff’s claims and/or those of the putative collective or class members are


                                               10

           Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 10 of 16
barred, in whole or in part, because the time periods for which they are claiming entitlement

to overtime pay fall within the de minimis exemption.

                        FOURTEENTH AFFIRMATIVE DEFENSE

                    (Preliminary or Postliminary to Principal Activities)

       14.     Plaintiff’s claims and/or those of the putative collective or class members are

barred, in whole or in part, as to all hours during which they were engaged in activities that

were preliminary or postliminary to their principal activities.

                         FIFTEENTH AFFIRMATIVE DEFENSE

                          (Acts, Omissions, and Course of Conduct)

       15.     Plaintiff and the putative collective or class members are estopped from

pursuing some or all of the claims set forth in the Complaint by reason of their own acts,

omissions, and course of conduct, including, but not limited to, their failure or refusal to

record and report their time truthfully and as required by Defendant.

                         SIXTEENTH AFFIRMATIVE DEFENSE

                                       (Suffer or Permit)

       16.     Plaintiff’s claims and/or those of the putative collective or class members are

barred to the extent Defendant did not “suffer or permit” the alleged overtime work.

                       SEVENTEENTH AFFIRMATIVE DEFENSE

                                     (Good Faith Reliance)

       17.     Plaintiff’s claims and/or those of the putative collective or class members are

barred because Defendant acted in good faith conformity with, and reliance on, a written

administrative regulation, order, ruling, approval, and/or interpretation of the United States

Department of Labor and/or the administrative practice or enforcement policy of a federal or


                                                11

         Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 11 of 16
state agency with respect to the class of employers to which Defendant belongs.

                        EIGHTEENTH AFFIRMATIVE DEFENSE

                                    (Statute of Limitations)

       18.     Plaintiff’s claims and/or those of the putative collective or class members are

barred in whole or in part by the applicable statutes of limitations.

                        NINETEENTH AFFIRMATIVE DEFENSE

                                     (Authorization of Law)

       19.     Plaintiff’s claims and/or those of the putative collective or class members are

barred because any acts or omissions of Defendant were at all times legal and authorized by

law.

                         TWENTIETH AFFIRMATIVE DEFENSE

                                            (Waiver)

       20.     Plaintiff’s claims and/or those of the putative collective or class members are

barred because Plaintiff and those he seeks to represent have engaged in conduct and activity

sufficient to constitute a waiver of any right to assert the claims upon which Plaintiff and/or

the putative collective or class members now seek relief.

                       TWENTY-FIRST AFFIRMATIVE DEFENSE

                                        (Unclean Hands)

       21.     Defendant is informed and believes, and on that basis alleges, that Plaintiff

and/or each member of the putative collective or class have or had unclean hands with respect

to the matters alleged in the Complaint, and are therefore barred from recovering any relief

on the Complaint or any purported claim alleged therein.




                                                12

         Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 12 of 16
                     TWENTY-SECOND AFFIRMATIVE DEFENSE

                                           (Estoppel)

       22.     Defendant is informed and believes, and on that basis alleges, that Plaintiff

and/or each putative collective or class member is estopped, by their own actions and

conduct, from asserting any claims against Defendant.

                      TWENTY-THIRD AFFIRMATIVE DEFENSE

                                      (Lack of Standing)

       23.     The Complaint, and each purported claim alleged therein, is barred because

Plaintiff and/or the putative collective or class members lack standing to assert the Complaint

or any purported claim alleged therein.

                     TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                  (Accord and Satisfaction)

       24.     Plaintiff’s claims and/or those of the putative collective or class members are

barred by the doctrine of accord and satisfaction.

                      TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                      (Misrepresentation)

       25.     Defendant is informed and believes, and on that basis alleges, that Plaintiff’s

claims and/or those of the putative collective or class members are barred, in whole or in part,

by misrepresentations made by Plaintiff and/or the putative collective or class members.

                      TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                     (Failure to Mitigate)

       26.     Plaintiff and the putative collective or class members have failed to mitigate or

reasonably attempt to mitigate some or all of their alleged damages, if any, as required by


                                               13

        Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 13 of 16
law.

                    TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                    (Lack of Willfulness)

       27.    Neither Plaintiff nor any putative collective or class member is entitled to

liquidated damages because Defendant’s alleged acts or omissions, if any, were not willful

within the meaning of applicable law.

                              RESERVATION OF RIGHTS

       28.    ABC reserves the right to assert any additional affirmative defenses as

permitted by the Rules.




                                              14

        Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 14 of 16
Dated: January 28, 2020       Respectfully Submitted,


                              /s/ Edward S. Schenk
                              Edward S. Schenk III
                              North Carolina Bar. No. 32917
                              Williams Mullen
                              301 Fayetteville Street, Suite 1700
                              P.O. Box 1000 (27602)
                              Raleigh, NC 27601
                              Telephone: (919) 981-4303
                              Facsimile: (919) 981-4300
                              eschenk@williamsmullen.com

                              - and -

                              Angela C. Zambrano, special appearance forthcoming
                              angela.zambrano@sidley.com
                              Texas Bar. No. 24003157
                              Margaret Hope Allen, special appearance forthcoming
                              margaret.allen@sidley.com
                              Texas Bar No. 24045397
                              Natali Wyson, special appearance forthcoming
                              nwyson@sidley.com
                              Texas Bar. No. 24088689
                              Sidley Austin LLP
                              2021 McKinney Avenue, Suite 2000
                              Dallas, TX 75201
                              Telephone: (214) 981-3300

                              Counsel for Defendant ABC Phones of North Carolina, Inc.




                                        15

         Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 15 of 16
                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020, I have electronically filed the foregoing with

the clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel and parties of record:

 Yingtao Ho                                      Paul E. Smith
 yh@previant.com                                 psmith@pathlaw.com
 Joe Sexauer                                     Patterson Harkavy LLP
 jms@previant.com                                100 Europa Drive, Suite 420
 The Previant Law Firm, S.C.                     Chapel Hill, NC 27517
 310 West Wisconsin Avenue, Suite 100MW          Telephone: 919-942-5200
 Milwaukee, WI 53203                             Facsimile: 866-397-8671
 Telephone: (414) 271-4500
 Facsimile: (414) 271-6308

                                     /s/ Edward S. Schenk
                                     Edward S. Schenk III
                                     North Carolina Bar. No. 32917
                                     Williams Mullen
                                     301 Fayetteville Street, Suite 1700
                                     P.O. Box 1000 (27602)
                                     Raleigh, NC 27601
                                     Telephone: (919) 981-4303
                                     Facsimile: (919) 981-4300
                                     eschenk@williamsmullen.com

                                     Counsel for Defendant ABC Phones of North Carolina, Inc.




                                                16

          Case 5:19-cv-00504-D Document 10 Filed 01/28/20 Page 16 of 16
